Citation Nr: 1508348	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received with respect to claims of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1976 to June 1979; he had subsequent service with a reserve component, including service in the National Guard from February 1983 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

Although previously characterized as two claims-one related to PTSD and the other to a schizoaffective disorder-the Board has re-characterized the appeal as a single claim for any psychiatric disorder, including PTSD and a schizoaffective disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This case was initially before the Board in February 2014, when it was remanded for further development.  


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since a final November 2005 rating decision and September 2006 Board decision that denied service connection for PTSD and a psychiatric disorder other than PTSD, respectively.

2.  The Veteran is shown to be currently diagnosed with schizoaffective disorder, to include bipolar/manic and/or psychotic features, which has not been shown to be attributable to a qualifying period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD and schizoaffective disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran does not have a psychiatric disorder, including PTSD or schizoaffective disorder, that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2012 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing a claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim herein decided.  

The Board acknowledges that this case was previously remanded in February 2014 to obtain ongoing VA treatment records, and to obtain any outstanding records from Dr. R.W.H.  

The Board notes that VA treatment records from Tomah, Madison, and Milwaukee VA Medical Centers were all obtained and associated with the record after the February 2014 remand.  

A request letter was sent to Dr. R.W.H. in April 2014, wherein he was asked to provide any and all evidence relating to the Veteran's psychiatric condition since October 12, 2012 (the date of his previously obtained, but incomplete October 2012 psychiatric evaluation); Dr. R.W.H. responded to that request in April 2014 by providing a September 2013 psychiatric evaluation numbering 9 pages, though he did not provide a complete copy of the October 2012 psychiatric evaluation.  

The Board notes that VA has substantially complied with the duty to assist with respect to Dr. R.W.H., who is a private medical professional, and whom VA cannot compel to provide evidence.

Therefore, the Board finds that its remand order has been substantially met, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Board denied entitlement to service connection for a psychiatric disorder in October 1989, and then denied reopening service connection for a psychiatric disorder other than PTSD in September 2006.  The AOJ denied service connection for PTSD in a November 2005 rating decision, and the Veteran was notified of that decision in a November 2005 letter.  Following both of those decisions, the Veteran filed to reopen a claim of service connection for a psychiatric disorder in December 2011.  

The Board notes that the Veteran did not submit a notice of disagreement within one year of the November 2005 notice letter; nor did he submit any evidence that was pertinent solely to his claim for PTSD within that one year appeal period-in fact, the Veteran specifically indicated that he was not claiming PTSD during that time period, and instead wanted VA to focus on his other psychiatric claim.  

As no new and material evidence was received within the appeal period following the November 2005 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, as the Veteran did not submit a timely notice of disagreement within the appeal period following the issuance of the November 2005 notification letter, the November 2005 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for PTSD.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Likewise, following the September 2006 Board decision, the Veteran did not ask for reconsideration of that decision; nor did he appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, that decision is also final, so new and material evidence is required in order to reopen the claim of service connection for a psychiatric disorder other than PTSD.  See 38 U.S.C.A. §§ 7104, 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran submitted an October 2012 psychiatric evaluation from Dr. R.W.H., although he only submitted pages 1 and 5.  On page 5, as discussed further below, Dr. R.W.H. diagnosed the Veteran with PTSD.  This is new and material evidence as the Veteran was previously denied for not having a current diagnosis of PTSD of record.  (This evidence must be considered credible for purposes of reopening.)

The Board also notes that the Veteran's claims file is replete with evidence demonstrating that since December 1983 he has been diagnosed with a schizoaffective disorder with bipolar and psychotic features.  The Board additionally notes that the Veteran's statements for why he feels he should be service connected for his psychiatric disorder, discussed further below, have been consistent and similar since his initial claim for a psychiatric disorder began in 1988.  The Board notes that generally all of the evidence with respect to his claimed psychiatric disorder received since September 2006 is generally duplicative in nature, including the Veteran's lay statements regarding reasons for service connection.  The lone exception, however, is the October 2012 incomplete evaluation report from Dr. R.W.H. noting a diagnosis of PTSD.

Regardless of this fact that the evidence is basically the same, and therefore not new and material with respect to the psychiatric disorder other than PTSD, the Board must find that new and material evidence has been submitted with regards to the Veteran's psychiatric claim because the AOJ determined that the totality of the claims file warranted obtaining a VA examination of the Veteran's claimed psychiatric disorder, to include obtaining a medical opinion, in May 2012.  Therefore, the Board finds that new and material evidence has been received and the Veteran's psychiatric claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

While the Board has reopened the claim of service connection for a psychiatric disorder, the inquiry does not end there.  The Board notes that in the December 2012 statement of the case, the AOJ reopened and addressed service connection for the Veteran's psychiatric disorder on the merits of that claim.  Therefore, the Board may address the merits at this time without any violation of the Veteran's due process rights.  The Board will proceed to analysis of the Veteran's psychiatric disability claim on the merits at this time.  

On appeal, the Veteran has asserted fairly consistently and repeatedly since initially filing his claim in 1988 that he should be service connected for a psychiatric disorder as a result of his military experiences.  In his most recent January 2013 substantive appeal, VA Form 9, the Veteran merely stated that he should be service connected "[b]ecause [he] lost [his] mind due to the military and madness that came with the times in which [he] served."

More specifically, in a January 2012 statement regarding his in-service stressors, the Veteran stated as follows:

In the Autumn of 1976, upon arrival or shortly thereafter at Rhein Main AFB Germany, 21st Replacement Detachment-one learned the full weight & realization that Rhein Main was the hub of NATO-and had been the location where the 'Berlin Airlift' had been spearheaded.  That meant in my teenage 'military mind,' the Russians knew exactly where this was, and I indeed realized I was standing on 'ground zero'!!  I fully grasped then the potential for global annihilation through full nuclear exchange or MAD...mutually assured destruction!  I spent my whole Regular Army tour on Rhein Main.  I also stood on the German/Czechoslovakian Border with TEN miles of mind field [sic] between us & them.  One could say that was traumatizing!  Though prior to my arrival in the European theater, I experienced extreme 'behavioral modification' techniques used by the Army of which many were outlawed: (1) the 'thinking position': a modified push-up position where only one's elbows and tips of the feet came in contact with the ground often times with gravel or asphalt resulting in extreme pain and injury.  This was frequently inflicted throughout the duration of basic training.  (2) also during basic training at Ft. Dix New Jersey that summer of 1976: Beyond normal training requirements, I experienced excessive exposure to the gas chamber (without gas mask) the intent was to punish and to make 'an example.'
Many times throughout my military experience I encountered individuals that relished the task of killing!  In June 1982 during primary infantry NCO Academy at Camp Bullis Texas.  One regular Army advisor to the training and one other cadre, I heard words like: "you call the Big Guns in on their Bods!" or simply, "Killing I Love it!"  This was then and always will be disturbing! EVIL SONS of Bitches wearing my suit!
Rhein Main AFB Germany [October 1976], there was an explosion in the Officer's Club believed to have been a 'terrorist bombing!'  The following month in November while I laid in bed breaking a fever caused by the Hong Kong & Swine flu shot...I had to vacate the building due to a 'bomb scare.'  
Rhein Main AFB Germany sometime in 1977, a beer bottle was broken over my face and a front tooth was chipped on the pavement.  I had to start that one from the ground up!

The Veteran reiterated the "extreme behavioral modification" and "terrorist bombing" stressors in a March 2012 statement. 

Moreover, in his June 2012 Notice of Disagreement, the Veteran stated as follows:

The following I hope will shed some light on the grim perspective and grave impressions that came with serving in the Army while on Rhein Main AFB Germany from 1978-1979.  I blame only my military experiences for any mental illnesses I have on record.  Firstly, shortly after arrival, one would learn that Rhein Main AFB was the location where the 'Berlin Airlift' was spearheaded.  So in my teenage military mind, I concluded that the Russians knew exactly where Rhein Main was...and that I was standing on 'Ground Zero'!  General Alexander Haig was (NATO) Commander through the duration of my time in the regular Army while on Rhein Main AFB.  He would eventually become 'Secretary of State' under President Ronald Reagon [sic].  Through a number of sources from unit 'scuttlebutt' to knowing an individual who had access to actual NATO strategy, it became more than vivid to me that the 200,000 conventional troops in Germany meant nothing!  And that the Pershing missiles & other nuclear forces were the full brunt of NATO's defense & 'First Strike' was policy!!  Call this the 'stressor' that would continue to spill into my life during the time that would follow my release from active duty.  Also consider I knew when individuals were shot down over mine fields trying to flee the East using balloons.  Or that the American Embassy in Iran was seized twice.  After the first time, 20,000 Americans were evacuated through Rhein Main in ten days...and then the embassy was seized a second time & then America was held hostage for 444 days.  I also saw the United Nations troops deployed on the fringe of Lebanon come through Rhein Main to deter an Israeli Invasion of Lebanon.  But Lebanon became an ashtray anyways.  I will remind you that December 1983 was my first in-patient experience in the VA-and also it was Milwaukee Police that brought me there.  But it was also after my release from active duty, I attended Drill Sergeant Academy in Portland, Oregon as a Reservist; also graduated from Primary Infantry NCO Training, and served with HHC Redeye, 32nd Infantry Brigade.  (my primary weapon was a shoulder-fired heat-seeking missile!)  However, my madness was caused by madness itself!  Alexander Haig, Reagan & that 'ship of fools' that nearly killed us all!  MAD mutually assured destruction  [Signature]  PS: I was stood on the German-Czech Border...TEN miles of mine field between me & them.

Also, in an August 2012 statement, the Veteran stated:

Indeed, during the late 1970s people were shot down & killed over mine fields trying to flee Eastern Europe...This is a historical fact!  I mention it only to set the tone for the times, because the VA has maintained I served during peacetime.  We were not at war-But it wasn't peacetime either!  Rhein Main AFB is not only the 'Gateway to Europe', it is also the hub of NATO.  Six hundred flights a day between Rhein Main & Frankfurt Flughafen, Fuck scuttlebutt!  I knew when Alexander Haig's C-9 aircraft was parked at Rhein Main.  (then AL Haig was NATO Commander) Didn't take a Rocket Genius to realize Pershing missiles were the weapon of choice among others during this itchy period.  And as for UN Troops that were deployed on the fringe of Lebanon-they were an Irish & Norwegian contingent-this is just something I bore witness to they were headed to the Middle East!  I wanted to go with them, but I was in the wrong Army!  Also the American Embassy was indeed seized twice in Iran, what is important about this is that information was subdued if not withheld-20,000 Americans were evacuated through Rhein Main then this news hits the airways and America is held hostage for 444 days.  Once again upon arrival at Rhein Main, one learned that Rhein Main was where the 'Berlin Airlift' was spearheaded.  In my teenage military mind I knew what 'Ground Zero' meant.  Cuz the Russians knew where Rhein Main was.  And as for having stood on the German/Czech Border...poor bastards around those parts had a thirty-second life expectancy!  Shortly after my release from active duty, AL Haig would become first Secretary of State under Ronald Reagan....Then my life would end!!

The Board notes that several other statements of record-including his December 1988, October 1999, and October 2001 substantive appeals, VA Form 9, and his May 1989 and November 1993 RO hearings-contain similar and generally consistent stories or contentions regarding why he felt he should be service connected for his psychiatric disorder as documented by the Veteran's more recent arguments for service connection excerpted above.  

At his RO hearings, the Veteran specifically denied having any psychiatric symptoms or problems prior to his first inpatient commitment with VA in December 1983.  His mother, however, testified that she felt that the Veteran's symptoms began shortly after discharge from service in 1979; she stated that he was depressed and could not sleep and had a different attitude than when he entered the military.  

The Board notes that some of the statements not specifically excerpted above include the Veteran's specific contentions that he met a Vietnam veteran in Tampa VA Medical Center in 1985 who had no limbs from his Vietnam experience, and that it was because of "empathy" for that limbless veteran (and 5 other limbless Vietnam veterans he had met) that he should be awarded service connection.  

The Veteran additionally contends in multiple statements of record that, specifically, in 1984 he went "inactive" in the National Guard and that during that time he was "underground" as a National Guard soldier who fought gangs, police officers, the Israeli Mossad, the CIA, and the Secret Service as an "urban guerilla."  This was until September 1987, when he was impressed back into military service by a Court in Danbury, Connecticut as a "National Guard Wolverine," which was the "brainchild" of a Special Forces Colonel.  To this end, the Veteran specifically contends that he was in the military service until September 11, 1988.

Turning to the evidence of record, the Veteran is shown to have active federal service from June 1976 to June 1979.  The Veteran's post-service personnel records indicate that in an NGB Form 22, received in March 1990, that the Veteran had service in the National Guard from February 22, 1983 through September 11, 1988.  The Veteran's service personnel records also appear to indicate that he had 2 weeks of ACDUTRA in 1982 where he attended NCO School in Portland, Oregon.  Those personnel records appear to demonstrate that the Veteran had National Guard service from 1983 to 1984, after which he is listed as "inactive" until his discharge therefrom in September 1988.  

As an initial matter, the Board finds that the Veteran does not have qualifying service for which VA benefits can be awarded except for his periods of service from June 1976 to June 1979 and for the two-week period of ACDUTRA for NCO school shown to have occurred in 1982.  There are no other periods of verified service on which benefits can be predicated.  

Insofar as the Veteran avers that his discharge date from military service is September 11, 1988, the Board finds that is the date on which he discharged from National Guard service.  National Guard service is not qualifying service for which VA benefits may be awarded unless such service is active duty, ACDUTRA, or INACDUTRA.  The Veteran's only active duty service is shown to be from June 1976 to June 1979, and by resolving doubt in his favor, the Board finds that the only period of ACDUTRA the Veteran had was for the two-week period of NCO school in 1982.  

As the Veteran is not shown to have any ACDUTRA or INACDUTRA in May 1983, December 1983, or at any other time he was hospitalized with VA or private hospital prior to September 11, 1988, as discussed below, the Board finds that those instances of treatment are not shown to have occurred during a period of qualifying military service and therefore his psychiatric disorder cannot be service connected on that basis.  See 38 C.F.R. § 3.1, 3.6, 3.303.

Insofar as the Veteran specifically notes that he was "active" in the National Guard, the Board notes that there is no evidence of record to find that such activation was of a federal nature.  In fact, the Veteran specifically indicates that a Court (not the Governor) of Connecticut "activated" him to be in the National Guard in 1987.  Such is not qualifying service of a federal nature for which VA benefits can be paid.  

The Board will not discuss further the actual veracity of the Veteran's statements regarding a "Special Forces" unit of the National Guard called the "Wolverines."  Suffice it to say that there is no evidence that such a unit actually exists or existed, but a specific finding as to that is not necessary in light of the above finding that there is no evidence of any qualifying service on which VA benefits can be predicated.

Turning to his service treatment records, the Veteran was psychiatrically normal on enlistment into military service and his enlistment examination does not "note" any psychiatric problems.  The Board therefore finds that he is presumed sound as to his psychiatric state upon entrance into military service in June 1976.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's other service treatment records reflect that during that period of service he did not complain of, seek treatment for, and was not diagnosed with any psychiatric disorder or symptomatology.  Particularly, the Board notes that the Veteran's March 1979 separation examination found him psychiatrically normal; in his report of medical history at that time, the Veteran reported frequent trouble sleeping, though the doctor noted that he had had that issue since childhood without a known cause.  

However, those service treatment records do document that in June 1977 while at Rhein-Main AFB in Germany, the Veteran was treated for lacerations of the right eyelid and face following a fist fight wherein he was hit in the face with a beer bottle.  Insofar as the Veteran has alleged that this is an in-service stressor, as indicated above, the Board concedes that this particular stressor is verified.

After discharge from service, the Veteran filed a claim for right knee and right hand disorders in 1979; he underwent a VA examination in September 1979, at which time he was noted as being psychiatrically normal.  

The Veteran additionally underwent an enlistment examination in August 1982 for the National Guard, at which time he was psychiatrically normal; in that report of medical history, the Veteran denied any psychiatric complaints or symptoms.  In a February 1983 Statement in Lieu of Current Medical Examination, the Veteran certified that he had no change in his medical condition since August 1982.

The first instance of any psychiatric treatment is in May 1983, at which time the Veteran-a college student at the time-sought treatment for anxiety secondary to the death of a parrot; he felt anxious and reported trouble sleeping at that time.  It was noted that he did not have any history of psychiatric symptoms or problems; he denied any hallucinations or delusions, though he admitted being on guard and having some paranoid ideations.  The impression at that time was, "not psychotic - does have paranoid ideations.  Generalized anxiety with problems sleeping. ?[Alcohol] & Drug Abuse."  The doctor additionally noted he talked to the Veteran's sister briefly and "she state[d] he acts 'paranoid' at times."  They agreed to return if problems continued.

The Veteran was admitted to a VA Hospital in Milwaukee for the first time in December 1983 after he attacked three people who were heckling him while he was reading poetry at a University Coffeehouse.  During that inpatient stay, the Veteran was diagnosed with schizoaffective disorder.  It was noted that his past medical history was noncontributory.  Those records additionally indicate that the Veteran reported attempting to commit suicide in November 1983 by overdosing on barbiturates; there was no psychiatric history other than the noted May 1983 psychiatric treatment and the November 1983 suicide attempt.

Following the commitment in December 1983, the Veteran has been voluntarily or involuntarily hospitalized for his psychiatric disorder several times, at multiple different VA and private hospitals around the country.  The Veteran is generally shown throughout those records to be diagnosed with schizoaffective disorder sometimes with bipolar and/or psychotic features, manic disorder, bipolar disorder, or bipolar affective disorder.  

Many of the most recent VA treatment records document that the Veteran's psychiatric disorder manifests itself in a grandiose delusion related to military service.  In a June 1, 2012 Mental Health Note, it is explicitly noted that the Veteran "has multiple delusions about his military experience.  He is very expansive in his ideas and scope of subjects."  In a June 11, 2012 Mental Health Note, it was noted that the Veteran "talks about being involved and knowing about military operations that he had nothing to do with."

Accordingly, the Board additionally concedes that the Veteran has a current diagnosis of schizoaffective disorder, and concedes that the first element of service connection-current disability-has been met.  

With regards to the second element of service connection, the Board notes that the Veteran has made several allegations as to incidents on which his psychiatric disorder is based.  

Most notably, the Veteran made claims that his psychiatric disorder is related to the Berlin Airlift and the Iranian Hostage Crisis.  The Board takes notice that the Berlin Airlift was in 1948-49, approximately 10 years prior to the Veteran's birth.  The Iranian Hostage Crisis began in December 1979, which was 6 months after the Veteran's discharge from service.  Therefore, the Board finds that those two incidents cannot form a basis for a claim of service connection as they did not occur during the Veteran's period of service.

Insofar as the Veteran avers that his service at the historic AFB that "spearheaded" the Berlin Airlift is the basis for his psychiatric disorder, the Board concedes that the Berlin Airlift did occur from Rhein-Main AFB.  While historically accurate, however, the Board is at a loss for how this demonstrates any sort of stressor.  The Berlin Airlift was not in effect at the time of the Veteran's service.  The Board cannot understand how the historic nature of the AFB at which he served is at all a stressor.  To find such would be akin to the Veteran stating that he visited Gettysburg during his period of military service, and therefore the historic value of that National Park (with its gruesome history of bloody warfare) was a stressor.  Rhein-Main AFB's history as the site of the Berlin Airlift is not a stressor as it is not an incident that occurred during the Veteran's period of service.  

Likewise, insofar as the Veteran references that he "knew" of people from Eastern Europe being shot down over a minefield attempting to escape in hot air balloons, the Board notes that the Veteran does not state that he witnessed this occurring (i.e., he did not witness the actual death of these people in the minefield when they fell to their deaths from shot-down balloons) only that he "knew" it had occurred.  Mere knowledge of an event is not the traumatic witnessing of an event, and therefore is not enough to form the basis of a stressor on which service connection can be granted.  

The Board additionally notes that the Veteran has not provided enough information to submit such evidence to the Joint Services Records Research Center (JSRRC) for verification; moreover, such evidence would not be of the type and quality of information which JSRRC would be able to verify as the deaths would have been of a civilian nature from some un-named Eastern European country.  JSRRC would not and could not verify those deaths, even if the Veteran produced enough information to submit that evidence to JSRRC for verification.  A remand for this purpose is therefore not appropriate or warranted.

Next, with respect to the Veteran's assertions that the Soviets knew where Rhein-Main AFB was and that there were Pershing nuclear missiles that were ready to be launched, the Board can only surmise that the Veteran is generally referring to the fact that the "Cold War" was occurring at the time of his service.  This type of reading of the Veteran's statements would apparently also cover the general tenor of the expansive recitation regarding the tensions and the events that he "witnessed" at Rhein-Main AFB during service, including the specific stressors the Board has addressed above.

The Board notes that the Veteran did not serve during a period of combat, as he served after the end of hostilities in the Republic of Vietnam.  Congress has specifically indicated that the period of 1975 to 1990 is not a period for which the United States was at war.  Thus, the Board cannot find that the generalized fear of hostile military activity due to "Cold War tensions" is a credible fear of hostile military activity.  In short, while the Board understands that tensions with the Soviet Union may have been high at this period of time, there was no hostile military activity, or with any other country, occurring during the Veteran's period of military service.  Therefore, insofar as the Veteran has alleged a fear of hostile military activity-be it due to the fact that the Soviets knew where Rhein-Main was located, that there was the presence of nuclear missiles, that the United Nations had deployed peacekeeping troops to Lebanon, or that he was located near the presence of a minefield-no such fear of hostile military activity is credible because no hostile military activity took place during the Veteran's period of service.  

Quite simply, the Veteran hit the reason for his incredible fear of hostile military activity on the head when he stated, "I wanted to go with them [the United Nations troops being deployed to Lebanon], but I was in the wrong Army."  The Veteran specifically admits that he was not in any combat situation.  The evidence of record is extremely clear that the Veteran never served in a combat situation, in a war-zone, or in any other way witnessed events that would have produced a credible fear of hostile military activity.  The Board thus finds that such allegations, particularly that "Cold War tensions were disturbing," cannot form the basis of an award of service connection in this case.  

With regard to the Veteran's statements that he witnessed 20,000 evacuees travel through Rhein-Main AFB from Iran, the Board does take notice that Americans were evacuated from Iran through Rhein-Main AFB in December 1978, during the Veteran's period of service.  However, the Board is again at a loss to understand how this event was at all traumatic for the Veteran.  First, there was no suggestion that the Veteran was ever in danger of attack at that time at Rhein-Main AFB by Iran.  Secondly, the mere evacuation of Americans from Iran cannot produce a credible fear of hostile military activity, because there was no hostile military activity that occurred.  And even if the American Embassy was seized in December 1978-a fact that history does not confirm, although the Veteran seems to indicate that he has sources which can confirm this fact but has provided no evidence to corroborate this assertion-the fact remains that the hostile activity involved in that event would have occurred in Iran, not at Rhein-Main AFB where the Veteran was stationed.  Therefore, that stressor cannot form a credible basis for a fear of hostile military activity, as claimed by the Veteran in this case.  

Regarding the Veteran's statements that he should be granted service connection because he had "empathy for Vietnam veterans," the Board notes that merely seeing a veteran without limbs because of the Vietnam War is not a basis for which service connection can be granted, particularly when the witnessing of such was in 1985 at a VA Medical Center and not during military service.  "Empathy" is not a basis for a grant of service connection, despite how adamant that the Veteran may be about whether this should be a policy or not.  Congress has not allowed VA to grant benefits on the basis of "empathy."

Moreover, insofar as the Veteran has alleged that he worked with Vietnam veterans during military service, and that those veterans "relished killing," the Board finds that those allegations are not a credible basis for finding a fear of hostile military activity.  As for the Veteran's statements that the he was "disturbed" by his NCO trainers who "relished killing," the Board does not understand how that event is traumatic in nature.  In fact, it appears that the statements regarding training guns on the "bods," would be an expected thing for someone to say when teaching military tactics.  

Moreover, the Board cannot find the Veteran at all credible in his assertion that he found those 1982 statements "disturbing" because the Veteran never once sought any psychiatric treatment because of hearing those statements in 1982.  In fact, the Veteran was psychiatrically normal on examination in February 1983, directly contradicting the Veteran's later statements that he was "so disturbed" by his trainer's statements during NCO training in 1982.

Likewise, with respect to the Veteran's averments that he was subjected to "extreme behavioral modification," including a modified push-up and being exposed to the gas chamber without a gas mask, the Board firstly notes that it would appear that those are fairly generalized basic training activities of the time period in which the Veteran served.  

Insofar as the Veteran has claimed that these basic training practices were psychologically distressing to him at the time and are the basis of his psychiatric disorder, the Board again notes that the Veteran did not seek any psychiatric treatment during his period of service, particularly during basic training in 1976.  The Veteran was psychiatrically normal on his March 1979 separation examination, and did not complain of any psychiatric distress at that time related to his basic training experiences.  Insofar as the Veteran has stated that he found his basic training experiences to be psychiatrically distressing, the Board finds that the Veteran is not credible as to those assertions in light of his lack of complaint or psychiatric treatment in service and his normal psychiatric state on separation from service.

Finally, the Board additionally finds the Veteran's allegations that he witnessed a "terrorist bombing" in October 1976 and a "bomb scare" in November 1976 as not credible.  The Board notes that there is no evidence of record to corroborate these allegations.  Moreover, the history of Rhein-Main AFB only documents that a bombing of a headquarters building by the Red Army Faction-a known terrorist organization at the time-occurred on August 8, 1985, many years after the Veteran's period of military service at that facility.  Thus, while it is true that a terrorist bombing occurred at Rhein-Main AFB-a fact that the Board acknowledges-the Veteran was not present at the time of that terrorist bombing, and in fact, it appears the Veteran was released from a VA Hospital in Wisconsin in June 1985 and was readmitted to another VA Hospital in Florida in September 1985, without any evidence of travel to Germany or any period of service in Germany between June and September 1985 on which a credible fear of hostile military/terrorist activity could be predicated on this August 1985 terrorist bombing at Rhein-Main AFB.  

The Board further notes that the Hong Kong flu (H3N2) outbreak was in 1968-69, and the Swine flu (H1N1) outbreak was in 2009.  The Board additionally finds the Veteran's statements regarding any type of vaccination for these influenza types during the period of the Veteran's service, particularly for Swine flu which had not yet been genetically manifested during the Veteran's service, is also not credible which further reduces the Veteran's credibility regarding the alleged "terrorist bombing" in 1976.

Quite simply, while the Board concedes that a terrorist bombing occurred at Rhein-Main AFB, such terrorist bombing is shown to have occurred years after the Veteran's discharge from military service.  

Consequently, the sole in-service incident, event, or injury on which the Veteran's claim of service connection for a psychiatric disorder can be predicated is the conceded fist fight/beer bottle incident in June 1977.  Therefore, the Board finds that the second element of service connection has only been satisfied in this case with respect to that conceded in-service incident.  

Turning to the third element of service connection-nexus-the Board initially notes that the Veteran and his mother are not competent to render any medical opinion with respect to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board does note that the Veteran's mother has provided evidence of chronic and continuous symptomatology that began within 10 days of the Veteran's discharge from military service, including depression, sleeping problems, and a change in attitude.  See RO Hearing Transcripts.  

The Board, however, finds those statements to be incredible in light of the Veteran's own lay statements that he had no psychiatric symptoms prior to his admission to VA in December 1983.  The Board does note that the Veteran was treated for anxiety in May 1983, and at that time the Veteran was shown to have acute anxiety to the death of a parrot and evidence from the Veteran's sister that he acted "paranoid at times."  There was no prior psychiatric history at that time.  The lack of psychiatric history prior to May 1983 is further supported by the Veteran's normal psychiatric examination on his separation examination in March 1979, in his VA examination in September 1979, and on his enlistment examination for the National Guard in August 1982.  The Veteran further certified in February 1983 that he had no change in psychiatric condition since the August 1982 examination.  

This wealth of in-service and post-service evidence is vastly more probative than the mother's statements made in connection with obtaining monetary benefits for her son many years after the occurrence of and the supposed-ongoing nature of these symptoms since military service.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a layperson).

Instead, the more credible and probative evidence of record demonstrates that the Veteran's onset of psychiatric symptomatology began in 1983, particularly in May 1983 which is the first instance of any paranoid ideations in the claims file.  Such onset of psychiatric symptomatology is heavily supported in the record by the medical evidence, the contemporaneous evidence of record, as well as the Veteran's own lay statements regarding onset of symptomatology.  Such evidence weighs heavily against the only evidence of continuity of symptomatology in the record, the Veteran's mother's statements during the RO hearings.  

Consequently, the Board cannot find that there is any continuity of symptomatology which demonstrates that the Veteran's psychiatric symptomatology, particularly his psychotic symptoms, began during or within one year of discharge from military service and have been chronic and continuous therefrom.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, supra; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

In connection with the Veteran's psychiatric disorder claim and the conceded beer bottle stressor, VA obtained an examination of the Veteran in May 2012 with a VA psychologist.  That examiner noted that the Veteran's only psychiatric diagnosis at that time was a schizoaffective disorder.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV at that time.  The examiner noted that he examined the claims file, including all VA treatment records.  With regards to history, the examiner noted in pertinent part as follows:

Reported generally chaotic childhood.  Long history of irritability and legal problems. . . Long history of mental health problems.  Repeated hospitalizations and incarcerations.  Now being cared for by . . . VAMC. . . Treatment at multiple VA resources in the past. . . Stressor[s]: Hit in face with beer bottle during fist fight outside [] club, Rhein-Main AFB.  Blood laceration to face.  Horrified by profuse bleeding.

The examiner indicated that there was no fear of hostile military activity as a result of his conceded stressor, as there is "no hostile enemy or terrorists involved in a bar fight."  Regarding the criteria for a PTSD diagnosis, the examiner noted that the Veteran had the following elements:

Criterion A: . . . The Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The Veteran's response involved intense fear, helplessness, or horror.
Criterion B: . . . The traumatic event is not persistently re-experienced.
Criterion C: . . . Feeling of detachment or estrangement from others.
Criterion D: . . . Difficulty falling or staying asleep.  Irritability or outbursts of anger.  Difficulty concentrating.
Criterion E: . . . The duration of the symptoms described in B, C, and D is more than 1 month.
Criterion F: . . . The PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The examiner then concluded as follows:

The Veteran does not meet DSM IV Diagnostic Criteria for making the diagnosis of PTSD based on the conceded stressor.  He does not meet Criterion B.  He stated he never re-experiences this stressor currently.  He is not disturbed emotionally by memories of this event (by his report) and he discussed the event freely with me.  He does not meet Criterion C as reported above.  He has been often diagnosed with schizoaffective disorder.  This disorder accounts for his mental health symptoms and based on my assessment of him, it is accurate.  He was emotionally volatile.  And easily angered.  He was loud and angry at times but did lower his voice with gentle requests to do so.  His verbalizations were circumstantial.  His verbalizations were at times odd and idiosyncratic.  He was somewhat difficult to interview due to his emotionality and distra[c]tability.  At times he would digress into a tirade about past perceived slights and resentments.  Some of this was politically related.  No threats were made to anyone.  His schizoaffective disorder is less likely than not related to his conceded stressor as he does not think about and is not disturbed by the conceded stressor.

Based on the foregoing evidence, the Board must deny service connection for a psychiatric disorder, to specifically include schizoaffective disorder.  The only competent evidence of record with regards to the nexus to service element of the Veteran's psychiatric disorder was the May 2012 examiner, who noted that the only conceded stressor was less likely than not the cause of the Veteran's psychiatric disorder in light of the Veteran's statements that he does not think about that incident or finding it disturbing.  

The Board additionally notes that the evidence of record does not demonstrate any psychiatric symptomatology during military service, with the exception of the singular notation of sleeping problems on his separation report of medical history in March 1979 which was noted as ongoing since childhood without any known cause.  The Veteran had no psychiatric symptoms for many years after discharge from service until onset of symptoms in 1983.  The evidence of record simply does not support a finding of a relationship to military service in this case, to particularly include the conceded beer bottle incident in June 1977 during military service.  

Accordingly, service connection for a psychiatric disorder must be denied on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

With respect to whether the Veteran is currently diagnosed with PTSD, as he has alleged throughout the appeal period, the Board finds that no valid diagnosis of PTSD has been made.  

The sole evidence of any diagnosis of any non-schizoaffective psychiatric disorder is by Dr. R.W.H. in October 2012.  At that time, Dr. R.W.H. was evaluating the Veteran for competency with regards to a court case.  The October 2012 record, however, is incomplete; the claims file only has pages 1 and 5 of that evaluation report.  Beginning on Page 5, the report reads as follows:

He reports that his diagnosis of [PTSD] is beginning to be acknowledged by the VA.  He is currently taking Risperidone biweekly in the form of a shot.  He states that he can live with it, and feels no side effects.  It is noted that [the Veteran] is more calm then he appeared during my last interview with him in April of 2012.  He tends to attribute this to time contemplating and meditating.  The medication may also be significantly helpful in this regard.  With respect to [PTSD] symptoms, [the Veteran] still feels a hypervigilance inherent to his war experiences.  He talks about being stationed at the sight of the Berlin Air Lift.  He states that he knew when Alexander Hag [sic] was there, and he was hypervigilant about what could happen at any moment.  [The Veteran] acknowledges that he has never been in total combat situations, however, he was in the presence of veterans who had been severely injured and talks about six persons in Vietnam that lost both arms and both legs and he was present with them.  He states that his primary weapon was a shoulder-fired heat-seeking missile, and this contributed to his hypervigilance.  He states that his hypervigilance continues, but he is 'starting to see the light at the end of the tunnel.'  He states that he can sleep a little bit now, indicating that 'you can dig deep when in captivity,' implying that he is learning more about himself.  He describes himself as a walking volcano, a reserve of anger.  Interestingly he does not tap into that anger while he is in jail, but he acknowledges that he still has a tendency towards grandiosity.  He also reports that he has bizarre thoughts, but that it is hard him to give an example.  This discussion with [the Veteran] reflected an increase in his insight and willingness to consider his inner experiences, as compared to our last meeting.  It appears and is hopeful that he has made some genuine progress towards findings at least somewhat higher level of stability in his life. . . . Based upon this evaluation and a review of pertinent records, I believe to a reasonable degree of professional certainty that [the Veteran] carries the following diagnoses: Axis I: [PTSD], Schizoaffective Disorder with History of Delusional Thought and Significant Anger[;] Axis II: Personality Disorder, Not Otherwise Specified with Antisocial Features. . . . [The Veteran] exhibits a very quick temper, with a good deal of tangential thought.  He reacts to how he is addressed and perceives himself to still be technically in the military.  He is none the less lucid, oriented, and coherent in his speech.  He appears less delusional then on our last meeting.

The Board notes that the basis of Dr. R.W.H.'s diagnosis of PTSD is unclear based on the incompleteness of his evaluation report in the claims file.  First, however, the Board finds that Dr. R.W.H.'s diagnosis of PTSD appears to be on the basis of the Veteran's statements that VA has diagnosed him with that psychiatric disorder.  The Veteran's lay statements to that effect to Dr. R.W.H. are clearly factually inaccurate and especially misleading, as even a cursory review of the Veteran's VA treatment records and claims file would reveal.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

While the Board is cognizant that there is a presumption that the diagnosis of PTSD by a mental health professional is presumed to meet the diagnostic criteria, see Cohen v. Brown, 10 Vet. App. 128 (1997), the Board does note that it is especially critical of the PTSD diagnosis rendered by Dr. R.W.H. in this case based on the incompleteness of his report in the record.  Moreover, this doctor did not review each of the criterion necessary to diagnose this disability. 

Additionally, the Board is unable to glean from Dr. H.'s report what stressor a PTSD diagnosis rests upon.  In this regard the May 2012 examiner's opinion that the Veteran did not have a PTSD diagnosis is more probative than the incomplete nature of the PTSD diagnosis rendered by Dr. R.W.H. in the October 2012 evaluation report.  

Moreover, even if the Board were to read into the Dr. R.W.H.'s reasoning based on what is contained in Page 5 of the evaluation report which is in the claims file, it would appear to the Board that the diagnoses of PTSD is rendered on the basis of noncredible statements of fear of hostile military activity or noncredible stressors that occurred during the Veteran's period of military service, which the Board has already discussed above in greater detail.  Particularly, the Board points to the apparent acceptance by Dr. R.W.H. of the Veteran's statements that he was in Vietnam when he witnessed the injury of the limbless Vietnam veterans and that he had "war experiences" despite never actually being in "total combat situations"; all of which are a decidedly false narrative of the nature of the Veteran's clear post-Vietnam era peacetime service.

In short, it does not appear that Dr. R.W.H. actually reviewed the Veteran's claims file or military record-and if he did, he clearly did not inspect it carefully enough to discern that it was impossible for the Veteran to have ever been present in the Republic of Vietnam or in any type of combat situation-but rather merely relied upon the Veteran's face-value statements that VA had diagnosed him with PTSD and his statements regarding his military service which the Board has already determined to be not credible or factually inaccurate representations of his period of military service.  Accordingly, the Board finds that Dr. R.W.H.'s diagnosis of PTSD is not probative, based in part or in whole upon factually inaccurate information regarding the Veteran's military service.  Instead, the May 2012 examiner's conclusions regarding the validity of a PTSD diagnosis in this case are vastly more persuasive.

As for Dr. R.W.H.'s diagnosis of a personality disorder, the Board merely notes that a personality disorder is not a disease or injury within the meaning of applicable legislation for which service connection can be granted.  See 38 C.F.R. § 3.303(c).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder has been received; that claim is reopened, and to this limited extent, the appeal is granted.

Service connection for a psychiatric disorder, to include PTSD and a schizoaffective disorder, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


